CONCURRING OPINION
LEFEVER, J.,
March 1, 1972.
There is probably no subject in the law more confused and confusing than that involving ownership of a joint bank account upon the death of one of the joint depositors. The issue in the instant case is typical. The facts are sui generis.
Not without some doubt, I have come to the conclusion that the learned auditing judge correctly decided the case in light of the most recent decisions of the Pennsylvania Supreme Court. However, I cannot join completely in his reasoning or that set forth in the majority opinion.
Hence, I concur in the result.